DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
Response to Amendment
Claim 3 is cancelled.
Claims 8-9 are withdrawn.
Claims 1-2, 4-7, and 10 maintain rejected.
In view of the amendment, filed on 09/01/2020, the following rejections are withdrawn from the previous office action.
Rejection of claims 1-2, 4-7, and 10 under 35 U.S.C. 112(b)
Rejection of claims 1-2, 4-7, and 10 under 35 U.S.C. 102(a)(1) over Suzuki (JP ‘869).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 10 recites “a member which positions the coil at the time of molding the resin member”. Specification recites “eight cylindrical pin-shaped members”. See specification: paragraph [[0030]]. Therefore, the disclosure of the invention introduces “the cylindrical pin-shaped members” as corresponding structure for the claimed place-holder of “member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the groove is formed by a trace of a member which positions the coil” which renders the claim vague and indefinite. The scope of the phrase of “trace of a member” is neither defined by the claim nor by the specification. Is the phrase pointing that “the groove is formed by a shape or configuration of a member”? Clarification is requested.
Claim 10 recites the limitation of “the time of molding” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a time of molding”. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 8,598,973).
[AltContent: textbox (A core (11) molded with a resin member)]Kawaguchi (US ‘973) disclose a reactor (1) includes a magnetic core (11), a coil molded product 12A, and an external resin portion 13. The coil molded product 12A is disposed around an outer periphery of the magnetic core 11, the external resin portion 13 covers an outer periphery of an assembly 10 of the magnetic core 11 and the coil molded product 12A. The magnetic core 2 includes a plurality of core pieces that are combined so as to form an annular shape. The coil molded product 12A includes a coil 12 formed of a helically wound wire 12w and an internal resin portion 12c that maintains the coil 12 in a compressed state. (See the abstract)
[AltContent: textbox (Block cores (11m, 11g))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (22g))][AltContent: arrow][AltContent: textbox (A coil molded with a resin member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A parallelepiped core yoke component (11e))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    481
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    176
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    503
    media_image3.png
    Greyscale



	Moreover, Kawaguchi (US ‘973) teaches an outer periphery of the assembly 20 that includes the belt-like tightening member 30 is covered with the external resin portion 23. The external resin portion 23 herein is formed substantially along the outline of the assembly 20 using cast molding of epoxy resin after the assembly 20 has been fabricated. The external resin portion 23 may be formed using transfer molding or injection molding instead of cast molding. (See column 12, lines 1-11)
	Therefore, as to claim 1, Kawaguchi (US ‘973) discloses a core and coil molding structure comprising: a core (11) comprising at least one parallelepiped core yoke component (11e) and block cores (11m, 11g); a coil (12), wherein the block cores (11m, 11g) are at least partially received within the coil (12); and a resin member (23) molding at least a part of the core (11) and the coil (12), wherein grooves (22g) are formed in the resin member (23) molded on an inner circumference of the coil (12), and wherein the at least one parallelepiped core yoke component (11e) is disposed adjacent to an end portion of the coil (12).
	As to claim 2, Kawaguchi (US ‘973) teaches the grooves (22g) are formed in parallel with an axial direction of the coil (12).
	As to claim 5, Kawaguchi (US ‘973) discloses the coil (12) is a rectangular coil; and the grooves (22g) are formed in each side of the inner circumference of the rectangular coil (12).
	As to claim 10, Kawaguchi (US ‘973) teaches the grooves (22g) are formed by a shape of a member (30) which positions the coil (12) at a time of molding the resin member (23) and which is present at the inner circumference of the coil (12).
Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2010-93138), the prior art submitted by Applicant.
	Kato et al. (JP ‘138) discloses a reactor for improving workability when assembling into the reactor. The reactor includes an assembly wherein a coil 10 is arranged on the outer periphery of a core 150; a case 170 housing the assembly; and a sealing resin 180 charged between these assembly and case 170. The assembly includes a coil molding body 100 and the core. The coil molding body 100 includes: the coil 10 wherein a winding wire is wound in spirals; a resin mold part 20 which holds the coil 10 in a condition where it is constricted shorter than free length; and a core holding part which is so formed of the resin mold part 20 that the core 150 is inserted inside the coil. The sealing resin 180 is a resin whose shock resistance is higher than that of the resin of the resin mold part 20. (See the abstract)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A coil (10) molded with resin)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A resin mold portion (20))]
    PNG
    media_image4.png
    229
    242
    media_image4.png
    Greyscale

[AltContent: textbox (A core (50, 150) molded with resin)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    217
    264
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    339
    259
    media_image6.png
    Greyscale

[AltContent: textbox (A plurality of block core (154, 156))]
[AltContent: textbox (One parallelepiped core yoke component (152))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image7.png
    307
    396
    media_image7.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A coil (10))]
    PNG
    media_image8.png
    189
    235
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Resin mold portion (20))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of grooves are formed in the resin member molded on an inner circumference of the coil)]
    PNG
    media_image9.png
    172
    268
    media_image9.png
    Greyscale



	
As to claim 1, Kato et al. (JP ‘138) disclose a core and coil molding structure comprising: a core (50, 150) comprising at least one parallelepiped core yoke component and at least one block core; a coil (10), wherein the at least one block core is at least partially received within the coil (10); and a resin member molding (20) at least a part of the core (50, 150) and the coil (10), wherein a plurality of grooves are formed in the resin member (20) molded on an inner circumference of the coil (10), and wherein the at least one parallelepiped core yoke component (50, 150) is disposed adjacent to an end portion of the coil (10).
	As to claim 2, Kato et al. (JP ‘138) teach the grooves are formed in parallel with an axial direction of the coil (10).
	As to claim 5, Kato et al. (JP ‘138) teach the coil (10) is a rectangular coil; and at least the one groove is formed in each side of the inner circumference of the rectangular coil (10).
	As to claim 10, Kato et al. (JP ‘138) disclose each of the grooves are formed by a trace of a member which positions the coil (10) at the time of molding the resin member (20) and which is present at the inner circumference of the coil (10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US ‘973) or Kato et al. (JP ‘138).
	Kawaguchi (US ‘973) or Kato et al. (JP ‘138) disclose an inner circumference of the coil have grooves, but is silent if the grooves, or at least one groove, formed in the resin member molding have a tapered shape or a semicircular cross-section. However, it would have been obvious for one of ordinary skill in the art to alter the shape of the grooves, or at least one groove, formed in the resin member, as disclosed by Kawaguchi (US ‘973) or Kato et al. (JP ‘138), to be tapered or in a semicircular cross-section, since it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US ‘973) or Kato et al. (JP ‘138) in view of Yamamoto (US 2012/0119869).
Kawaguchi (US ‘973) or Kato et al. (JP ‘138) disclose all the claimed structural limitations of claims 1-2, 5, and 10. However, it fails to disclose a  7.
In the analogous art, Yamamoto (US ‘869) disclose the assembly including the coil and the magnetic core wherein the reactor may include a case described in the first embodiment, and the reactor may include an external resin portion that covers at least a part of the outer periphery of the assembly. Substantially the entire outer periphery of the assembly may be covered by an external resin portion, or a part of the assembly may be exposed to the outside. It is preferable that external resin portion have a high heat dissipation efficiency with a thermal conductivity coefficient that is 0.5 W/mK or larger, more preferably 1.0 W/mK or larger, and in particular, 2.0 W/mK or larger. (See paragraph [0116])
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to select a resin for forming the resin member of Kawaguchi (US ‘973) or Kato et al. (JP ‘138) that have a thermal conductivity of equal to or higher than 0.5 W/m.k. in order to effectively protect the core and the coil against the external environment and to mechanically protect not only the coil and the internal core portion but also the couple core portion, as suggested by Yamamoto (US ‘869)
Response to Arguments
Applicant’s arguments, filed on 09/01/2020, with respect to claims 1-2, 4-7, and 10 have been considered but are moot because the new grounds of rejection does not rely on reference applied in the prior rejection of Suzuki (JP 2013-149869)
Applicant's arguments regarding reference of Kato et al. (JP ‘138), filed on 09/01/2020, have been fully considered but they are not persuasive.
Applicant argues that “Kato et al. disclose a pair of opposed trapezoidal end magnetic members (152) which cap two sets of intermediate magnetic members (154). The magnetic members (152) correspond to core yoke components and each has a trapezoidal cross-section.”
not found persuasive because as it has been clarified in the above body of rejection, the block (152) has parallelepiped upper and lower surfaces which meet the claimed requirement of “core yoke component” in claim 1. Also, the blocks (154, 156) meet the requirements of the claimed block cores, as claimed in claim 1.
Therefore, rejection of the claimed subject matter over the prior art of Kato et al. (JP ‘138) is maintained.
Conclusion
Related References
	Yoshikawa et al. (US 8,279,035) disclose a reactor comprising a magnetic core (3), a coil (2) which is covered with an inside resin portion (4) on the outer circumference thereof to form a coil molded unit. The inner circumferences of coil elements (2a, 2b) are also covered with the constituent resin of inside resin portion (4) and have hollow holes 40h formed of the constituent resin.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
01/29/2020